ORDER

The Court having considered the separate recommendations of the State Board of Law Examiners and the Character Committee for the Sixth Appellate Circuit, concerning Garland Montgomery Sanderson’s application for admission to the Bar of Maryland, and the oral argument of applicant’s counsel presented at a hearing held before this Court on June 1, 2005, it is this 9th day of June, 2005
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendation of the State Board of Law Examiners be, and it is hereby, accepted and it is further
ORDERED, that the applicant, Garland Montgomery Sanderson, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.